The Court having taken till this Day to decree in this Cause; did think proper to order and decree that the same should remain in the same State and Plight, as it does at present untill such Time as Mrs. Wright should attain the Age of twenty one Years: and which was accordingly consented to by the Council on both Sides.
Sir Egerton Leigh moved that the Register of this Court do make a Report of all the Causes depending in the same; therein expressing the different Stages of each Cause at the next sitting of the Court Ordered accordingly.